Order entered November 12, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00661-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                           KRISTEN MAE STATON, Appellee

                    On Appeal from the County Criminal Court No. 9
                                 Dallas County, Texas
                        Trial Court Cause No. MA14-52583-K

                                          ORDER
      Before the Court is appellee’s November 8, 2019 second motion to extend the time to file

appellee’s brief. We GRANT the motion and ORDER appellee’s brief filed on or before

SEVEN DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE